NO. 12-17-00104-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

SWIKI A. ANDERSON,                                        §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT AT LAW NO. 2

JOANN TURNER,
APPELLEE                                                  §    BRAZOS COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Swiki A. Anderson, has filed a motion to dismiss this appeal. In his motion,
Appellant states that he no longer desires to “prosecute this case any further[.]” Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed.       See TEX. R. APP. P.
42.1(a)(1).
Opinion delivered May 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 31, 2017


                                         NO. 12-17-00104-CV


                                       SWIKI A. ANDERSON,
                                             Appellant
                                                V.
                                         JOANN TURNER,
                                             Appellee


                            Appeal from the County Court at Law No 2
                            of Brazos County, Texas (Tr.Ct.No. 6038-B)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.